Citation Nr: 1220379	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral foot and hammertoe disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a bilateral ankle disability, to include as secondary to PTSD.

3. Entitlement to service connection for a low back disability, to include as secondary to PTSD.

4. Entitlement to service connection for a bilateral wrist disability, to include as secondary to PTSD.

5. Entitlement to service connection for arthritis of multiple joints, to include as secondary to PTSD.

6. Entitlement to service connection for obesity, to include as secondary to PTSD.

7. Entitlement to service connection for a left eye disability, to include as secondary to choroidal folds of the right eye.

8. Entitlement to an initial evaluation in excess of 30 percent prior to June 7, 2010, and 50 percent thereafter, for PTSD.

9. Entitlement to a compensable evaluation for choroidal folds of the right eye.

10.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESSES AT HEARINGS ON APPEAL

Appellant and L.H., RN


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel









INTRODUCTION

The Veteran had active military service from February 1980 to February 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2007, July 2010, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Acting Veterans Law Judge at December 2009 and January 2012 hearings conducted via videoconference.  He also testified before a hearing officer at the RO in May 2008.  Transcripts of these hearings are of record.

The Veteran's claims of service connection for bilateral foot, bilateral ankle, bilateral wrist, low back and multiple joint disabilities and obesity were previously before the Board in October 2010, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issues on appeal.

The issues of entitlement to service connection for bilateral foot, ankle, and wrist disabilities, a low back disability, arthritis of multiple joints, obesity, a left eye disability; entitlement to a compensable evaluation for choroidal folds of the right eye; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  The claim for higher initial evaluations for PTSD is addressed in both sections of the decision, for reasons described below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

PTSD is manifested throughout the appeal period by at least occupational and social impairment with deficiencies in most areas due to such serious symptoms as a depressed mood, unprovoked irritability, and occasional lack of personal hygiene.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD have been met throughout the appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded two VA examinations addressing his service-connected PTSD.  These examinations are adequate for the purposes of the instant matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Disability evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Under this diagnostic code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2011).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran meets the criteria for an initial 70 percent evaluation for PTSD throughout the appeal period.  VA treatment records and VA examination reports indicate that the Veteran's PTSD is characterized by a depressed mood, irritability, mild short-term memory loss, and an inability to establish effective relationships.  Additionally, these records indicate that the Veteran reports occasional difficulty maintaining personal hygiene.  Such symptoms indicate at least moderately severe occupational and social impairment.

Of record are the Veteran's Global Assessment Functioning (GAF) scores, which have varied vastly throughout the appeal period.  For example, a July 2007 VA treatment record notes a GAF score of 39, whereas two separate treatment records in November 2009 note GAF scores of 41 and 51.  June 2008 and June 2010 VA examination reports note GAF scores of 55 and 45, respectively.  The Board notes that GAF scores of 31-40 indicate "some impairment in reality testing or communication," while GAF scores of 41-50 indicate "some serious symptoms."

The Board acknowledges that the Veteran does not meet all of the criteria for a 70 percent disability evaluation.  For example, there is no evidence of near-continuous panic attacks, spatial disorientation or intermittently illogical, obscure or irrelevant speech.  However, there is evidence that he suffers from depression, some neglect of personal hygiene, difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships, with GAF scores indicative of serious symptomatology.  Under such circumstances, resolving all doubt in favor of the Veteran, the Board concludes that an initial evaluation of 70 percent is warranted for PTSD throughout the appeal period.

Overall, the evidence discussed above, to include the Veteran's GAF scores, VA treatment records and two VA examination reports, supports the assignment of an initial evaluation of 70 percent throughout the appeal period.  To that extent, the appeal is granted.  For reasons described below, the Board finds that additional development is needed before a determination can be made of whether an even higher evaluation, of 100 percent, is warranted.


ORDER

An initial evaluation of 70 percent is granted for PTSD throughout the appeal period, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board is very concerned about the incomplete nature of the most recent VA psychiatric examination report of record, dated from June 2010.  The examiner cryptically cited to "a letter in the claims file giving an opinion of unemployability based on his mental health symptoms."  While the examiner went on to describe certain symptoms resulting in unspecified levels of impairment, the examiner in no way provided clarification as to whether the Veteran's PTSD, in and of itself, resulted in total occupational and social impairment, which is a basis for a 100 percent evaluation under Diagnostic Code 9411.  Moreover, the assigned GAF score of 45 is at a level that may, under the DSM-IV, represent an inability to get a job.  Further clarification of this matter is needed, via a new VA examination.

The Veteran seeks service connection for obesity, multiple orthopedic disabilities, and a left eye disability.  He also seeks an initial compensable evaluation for choroidal folds of the right eye and a total disability evaluation based on individual unemployability (TDIU).  The Board recognizes the lengthy process of the Veteran's appeal, as well as prior remands with respect to certain issues.  However, for the reasons discussed below, further development, with unfortunate ensuing delay, is required to fulfill VA's duty to assist the Veteran prior to adjudication of these issues.

The Veteran's service connection claims for obesity and disabilities of the bilateral feet, bilateral ankles, bilateral wrists, low back, and arthritis of multiple joints (including bilateral knees), were previously remanded in October 2010 to the Veteran an examination regarding these issues.  Specifically, the Veteran asserts that his PTSD has caused, or in the alternative aggravated, his obesity, which in turn has caused or aggravated his multiple joint disabilities.

Following the October 2010 remand, the Veteran was provided a VA examination in June 2011.  Pertinent to the instant claim, the VA examiner opined that each of the Veteran's disabilities of obesity, arthritis of multiple joints to include bilateral knees, bilateral wrists, low back, bilateral ankles and bilateral feet, were not related to military service or PTSD.  The rationale given for these opinions is based on a review of the claims file and interview and physical examination of the Veteran, with no clinical or medical data are discussed in support of these opinions.  Furthermore, the VA examiner failed to provide the necessary opinions required of secondary service connection claims; namely, whether the claimed disability is (a) proximately due to or (b) aggravated beyond normal progression by the service-connected disability.  See 38 C.F.R. § 3.310 (2011).  As such, a new examination is necessary regarding these disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran claims service connection for a left eye disability, to include as secondary to his service-connected choroidal folds of the right eye.  He generally asserts the disability is manifested by blurred vision and an inability to focus in both eyes.  The Board observes the Veteran has not been provided a VA examination regarding the etiology of his left eye disability, also diagnosed as choroidal folds.  As such, on remand, the Veteran should be provided such an examination.  See generally 38 C.F.R. § 3.159(c).

Finally, the Veteran's claims for an increased evaluation for choroidal folds of the right eye and entitlement to TDIU are impacted by the outcome of his claims for service connection and therefore, these claim are inextricably intertwined with the service connection claims.  The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the increased evaluation and TDIU claims must also be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for a VA psychiatric examination to address the nature and etiology of the service-connected PTSD.  The examiner must review the claims file, interview the Veteran, and note all subjective complaints and objective symptoms.  A multi-axial diagnosis, with a GAF score, must be rendered.  Specifically, the examiner must address whether PTSD results in total occupational AND social impairment.  All opinions must be supported by a complete rationale in a typewritten report.

2. Schedule the Veteran for a VA general medical examination to determine the nature and etiology of any obesity-related chronic disability, bilateral foot, bilateral ankle, bilateral wrist, low back and arthritis of multiple joints.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.

After examining the Veteran and reviewing the claims file, the examiner should proffer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed obesity-related chronic disability (if any), bilateral foot, bilateral ankle, bilateral wrist, low back and arthritis of multiple joints are related to an incident of the Veteran's active duty service or in the alternative are proximately due to or aggravated by his service-connected PTSD.  

The examiner should provide a full rationale with respect to any stated medical opinions.  The examiner is also advised that the Veteran is competent to report injuries and symptoms in service, and that the Veteran's reports must be considered.  

3. Schedule the Veteran for a VA eye examination to determine the nature and etiology of any left eye disability.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.

After examining the Veteran and reviewing the claims file, the examiner should proffer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed left eye disability is related to an incident of the Veteran's active duty service or in the alternative is proximately due to or aggravated by his service-connected choroidal folds of the right eye.  

The examiner should provide a full rationale with respect to any stated medical opinions.  The examiner is also advised that the Veteran is competent to report injuries and symptoms in service, and that the Veteran's reports must be considered.  

4. After completing the above, and any other development deemed necessary (e.g., possibly to include an additional medical opinion concerning employability, if other disabilities are found to be service connected), readjudicate the veteran's claims (including the PTSD rating claim) based upon the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


